DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/02/2022.
Claim 1 has been amended. No claims have been newly added or newly canceled.

Claims 1, 3-20, 22-38 and 40-41 are currently pending.
Claims 30-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/19/2018.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/19/2018.

Claims 1, 3-20, 22, 24-29 and 40-41 have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10-20, 22, 24-29, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Heidenmann et al (US 2003/0113915-from IDS filed 09/04/2018) in view of Templeton et al (Biotechnology and Bioengineering, published online March 4,2013, from IDS filed 09/04/2018), Drapeau et al (US 2006/0121568-previously cited), Zhu et al (Biotech. Prog. 2005-from IDS filed 07/14/2016-previously cited) and Da Silva Ribeiro et al (US 2015/0299688-newly cited).
The amended claims are drawn to a method of culturing cells comprising:
(a) culturing cells in a first seed train cell culture, wherein lactate accumulates in the first seed train cell culture and the lactate in the first seed train cell culture consists of lactate produced by the cells in the first seed train cell culture; (b) transferring an amount of cells from the first seed train cell culture to a second seed train cell culture after the metabolic shift to lactate consumption in the cells of the first seed train culture has occurred; (c) culturing the transferred cells in the second seed train cell culture at an elevated (pCO2) level of 55 mmHg to 135 mmHg; and (d) transferring an amount of cells from the second seed train culture to a production cell culture.
Regarding claims 1, 20, 22, 24, 25, 39 and 41, Heidenmann teach a device and method for seed-train expansion of a source of mammalian cells and their use in production of proteins expressed by the cells comprising the use of a dedicated inoculation bioreactor for expanding the cells prior to the transfer to a production bioreactor (abstract, page 1 para 8-10). The inoculation bioreactor includes an inoculation well that is supplied with fermentation sensors to assist in assuring optimal cultivation conditions (page 1 para 11, Figure 2). This reactor serves as an inoculation source for a production scale system (page 3 para 44). Heidenmann do not teach adding exogenous lactate to their cultures.
Heidenmann do not teach a step for determining a metabolic shift to lactate consumption prior to transfer of cells to a second cell culture or production cell culture.
Drapeau teach methods of producing proteins in cell cultures (abstract). Any mammalian cell type susceptible to cell culture may be utilized including CHO cells (page 9 para 144). Drapeau suggest that multiple cell cultures are suitable between the initial cell culture (seed culture) and the final production cell culture by stating that initial and intermediate cell cultures may be grown to any desired density before seeding the next intermediate of final production bioreactor (page 12 para 162). The practitioner will be able to choose the duration of the initial growth phase depending on the polypeptide or protein production requirements and the needs of the cells themselves (page 12 para 169). Shifting of the cell cultures to produce a metabolic shift characterized by a reduction in the ratio of a specific lactate production rate to a specific glucose consumption rate is suggested as beneficial (pages 12-13 para 171). Consumption of lactate is noted in those cultures with improved productivity (page 27 para 289-290).
Templeton teach that lactate metabolism switches from net production to net consumption as a culture transitions from peak growth to peak antibody production (abstract, page 2017). Lactate switched from net production to net consumption as the culture entered Stationary phase (page 2017 end of column 1 to top of column 2, page 2022). Antibody production was at its minimum during early Exponential phase and production rate more than doubled during the Stationary phase (page 2017 -Product Formation). During peak antibody production (i.e. during stationary phase) lactate production was at its minimum (lactate levels plateau) (page 2022-Conclusion). Using the information to provide a strategy to increase specific antibody production and reduce lactate accumulation during the production phase of industrial cell cultures is suggested (page 2022 -Conclusion).
One of ordinary skill in the art would have been motivated to modify the Heidenmann method to transfer the cells from the first cell culture (seed train culture) to the subsequent cell cultures (passaging to provide additional seed cultures and production cultures) after determining a metabolic shift to lactate consumption has occurred because Templeton teach that during this shift is when the cells transition from peak growth to peak antibody production. The seed train culture is for the purpose of growing (expanding) the cells to an optimal amount and the production culture is for the purpose of producing and collecting proteins (antibodies) in an optimal amount. 
Therefore culturing the cells in first cultures (the seed train cultures) under seed train conditions when cell growth is at its peak is desirable and beneficial and culturing the cells in later cultures (production culture) under production conditions when antibody production is at its peak is desirable and beneficial. One of ordinary skill in the art would need to measure and track lactate levels in the seed train cultures to determine optimal lactate levels and would find reduced lactate accumulation in later (second) seed cultures as the cells switch to lactate consumption as compared to otherwise identical cell cultures that were switched too early. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, reference steps are the same as the claimed steps and therefore the effects must be the same. Additional motivation would be provided by Drapeau because Drapeau teach that the practitioner will be able to choose the duration of an initial growth phase depending on the polypeptide or protein production requirements and the needs of the cells themselves (page 12 para 169) and that shifting of the cell cultures to produce a metabolic shift characterized by a reduction in the ratio of a specific lactate production rate to a specific glucose consumption rate is suggested as beneficial (pages 12-13 para 171). Drapeau also suggest the benefit and suitability of the addition of intermediate cell cultures (second seed train culture) to optimize the cell density for the practitioner. Drapeau suggest that multiple cell cultures are suitable between the initial cell culture (seed culture) and the final production cell culture by stating that initial and intermediate cell cultures may be grown to any desired density before seeding the next intermediate of final production bioreactor (page 12 para 162). This renders obvious including multiple seeding cultures in the method of Heidenmann as well.
One of ordinary skill in the art would have had a reasonable expectation of success because Heidenmann teach wherein their devices include sensors to assist in assuring optimal cultivation conditions (page 1 para 11, Figure 2) and Templeton teach how to monitor and determine the shift from lactate production to lactate consumption.
Heidenmann teach measuring the dissolved CO2 levels in the cultures (page 3 para 35), but are silent with regard to the pCO2 level in the cell cultures.
Zhu et al teach that when pCO2 is elevated to high levels in bioreactors that this can adversely affect CHO cell culture and recombinant protein production (abstract). It was determined that elevating the pCO2 from 50 to 150 mmHg resulted in a 9% reduction in the specific growth rate (page 76 Conclusion). Zhu et al teach that an increase in pCO2 from 60 to 100 mmHg does not affect cell growth significantly, as depicted in Figure 2 (page 73). Zhu et al teach that these results are useful to understand the response of CHO cells to elevated pCO2 at a different stage of cultivation in bioreactors and thus are valuable in guiding bioreactor optimization toward improving protein production (abstract, page 70).
Da Silva Ribeiro teach that it is beneficial to manipulate the pCO2 when culturing mammalian cells to produce a polypeptide and to start with a lower pCO2 and then raise it prior to polypeptide production (page 1 para 11-16).
Therefore one of ordinary skill in the art would have been motivated to select a pCO2 levels that was below 150 mmHg and preferably between 60 mmHg and 100 mmHg when culturing CHO cells for protein production because Zhu et al indicate that this level of pCO2 provides better cell growth than cultures with a higher pCO2 level. One of ordinary skill in the art would have been motivated to raise the pCO2 level from the start of culture (seed culture) to before the protein is produced (production culture) because Da Silva Ribeiro suggest that this tactic provides enhanced protein production. One of ordinary skill in the art would have been motivated to keep the elevated pCO2 below 100 mmHg because Zhu suggests that this is preferred for cell growth. One of ordinary skill in the art would have had a reasonable expectation of success because both Heidenmann and Zhu are directed to culturing CHO cells for recombinant protein production and Heidenmann provides for the ability to measure pCO2 but does not designate an optimal level.
Zhu suggest the optimization of cell culture conditions, specifically pC02, to maximize viable cell densities and to prolong culture lifetime to increase final product titers is an important goal (page 70, Introduction). Thus allowing the culturing to take place in the preferred range disclosed by Zhu of about 60 to 100 mmHg would be an obvious technique to use in the method of Heidenmann.
Regarding claims 3-6, the teaching of Zhu suggests the benefit of using a pCO2 level between 60 and 100 mmHg and this range renders obvious a pCO2 level of 70 mmHg.
Regarding claim 7, Heidenmann does not teach wherein the production cell culture is cultured in a production scale vessel of at least 100L in volume, but does suggest that scale-up is beneficial and desired (pages 2-3 para 32-33, 44).
Zhu et al teach that experiments are conducted in bench-scale bioreactors to more closely reflect the pCO2 levels observed at large scale (abstract). A 40% loss in specific production rate is disclosed when pCO2 is increased from 68 to 179 mmHg in a large scale bioreactor greater than 100 L in volume (page 71, column 1).
One of ordinary skill in the art would have been motivated to scale-up the method of Heidenmann to a commercial level bioreactor with a volume greater than 100L because both Heidenmann and Zhu suggest that it is desirable and beneficial to do so. One of ordinary skill in the art would have had a reasonable expectation of success because Zhu indicates that experiments are conducted in bench-scale bioreactors to more closely reflect the pCO2 levels observed at large scale (abstract).
Regarding claims 10-11, Heidenmann suggest a viable cell density of 20 million cells/ml (page 1 para 15, Fig 4) which is at least 3 million cells/ml and thus meets the limitations claimed by Applicant. 
Regarding claims 12-19, Heidenmann do not explicitly state what the cell density is achieved in the second or subsequent culture.
However Heidenmann do teach wherein the viable cell density is 20 million cells/ml (page 1 para 15, Fig 4) and that a desired cell density and volume can be achieved (page 1 para 10).
With regard to the concentrations of cells attained in each cell culture prior to passage and transfer to a production culture, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific cell concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount of product produced would have been affected by these concentrations.
Regarding claim 22, Templeton teach wherein the metabolic shift to lactate consumption is detected by lactate measurements in the first cell culture as described above.
Regarding claim 24, Templeton teach detecting when the lactate levels plateau as described above.
Regarding claim 25, Templeton teach the metabolic shift occurs when cells have reached stationary phase as described above.
Regarding claims 26-28, Heidenmann teach wherein the cells are transfected with DNA encoding a polypeptide of interest prior to culturing in a first cell culture and maintenance in a subsequent cell culture under conditions that allow the expression and harvest of the polypeptide of interest (recombinant cells) (page 2 para 18, para 20, para 22, para 25).
Regarding claim 29, Drapeau teach wherein polypeptides that are desirably expressed by cell cultures used for protein production include antibodies (page 6 para 112). One of ordinary skill in the art would have been motivated to include cells that expressed antibodies in the method of Heidenmann because Drapeau suggest that these polypeptides are desirable for commercial use. One of ordinary skill in the art would have had a reasonable expectation of success because both Heidenmann and Drapeau are culturing CHO cells for the production of desired proteins and polypeptides for commercial use.
Therefore the combined teachings of Heidenmann et al, Templeton et al, Drapeau et al, Zhu et al and Da Silva Ribeiro et al render obvious Applicant’s invention as claimed.




Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heidenmann et al (US 2003/0113915-from IDS filed 09/04/2018) in view of Templeton et al (Biotechnology and Bioengineering, published online March 4,2013, from IDS filed 09/04/2018), Drapeau et al (US 2006/0121568-previously cited), Zhu et al (Biotech. Prog. 2005-from IDS filed 07/14/2016) and Da Silva Ribeiro et al (US 2015/0299688-newly cited) as applied to claims 1, 3-7, 10-20, 22, 24-29, 39 and 41 above and further in view of Khetan et al (US 2013/0096283-previously cited).
Regarding claims 7-9, the combined teachings of Heidenmann, Templeton, Drapeau and Zhu render obvious the claimed invention as described above, however, Heidenmann do not teach wherein the production cell culture is cultured in a production scale vessel of at least 100L in volume, but does suggest that scale-up is beneficial and desired (pages 2-3 para 32-33, 44).
Zhu et al teach that experiments are conducted in bench-scale bioreactors to more closely reflect the pCO2 levels observed at large scale (abstract). A 40% loss in specific production rate is disclosed when pCO2 is increased from 68 to 179 mmHg in a large scale bioreactor greater than 100 L in volume (page 71, column 1).
Khetan et al teach that a CHO culture can be successfully scaled up from a 2 L bench scale to a 200L manufacturing bioreactor scale (page 15 para 155).
One of ordinary skill in the art would have been motivated to scale-up the method of Heidenmann to a commercial level bioreactor with a volume greater than 100L because both Heidenmann and Zhu suggest that it is desirable and beneficial to do so. One of ordinary skill in the art would have had a reasonable expectation of success because Zhu indicates that experiments are conducted in bench-scale bioreactors to more closely reflect the pCO2 levels observed at large scale (abstract). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select a scaled-ep bioreactor of about 200 L (or approximately 160 L through routine optimization) because Khetan et al suggest that CHO cells can be successfully scaled up to a 200 L bioreactor from a 2L benchtop culture.
Therefore the combined teachings of Heidenmann et al, Templeton et al, Drapeau et al, Zhu et al, Da Silva Ribeiro et al and Khetan et al render obvious Applicant’s invention as claimed.



Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that the cited art in combination does not teach, suggest or provide a motivation to culture a seed train culture at an elevated level of 55 mmHg to 135 mmHg prior to transferring the cells to a production culture as presently claimed. Applicant asserts that there is nothing in Zhu or any cited reference that would have motivated the skilled artisan to manipulate the pCO2 level in a seed train culture from 5% pCO2 at the start of a seed train culture which may be routinely practiced in the art and keep the pCO2 at an elevated level.
This is not found persuasive. Newly cited Da Silva Ribeiro teach that it is beneficial to manipulate the pCO2 when culturing mammalian cells to produce a polypeptide and to start with a lower pCO2 and then raise it prior to polypeptide production (page 1 para 11-16).
Applicant argues that by elevating the pCO2 level in an N-1 seed culture that they obtained unexpected results with increased protein production and point to paragraphs 16, 91, 167 and Figures 9, 10A-10C of the application as filed as evidence of these unexpected results.
This is not found persuasive. Newly cited Da Silva Ribeiro teach that these results are expected when increasing the pCO2 in a cell culture for protein production.
Applicant argues that there is no indication in Zhu or any cited reference that a seed train culture also presents a problem of elevated pCO2 levels.
This is not found persuasive. Zhu suggest the optimization of cell culture conditions, specifically pC02, to maximize viable cell densities and to prolong culture lifetime to increase final product titers is an important goal (page 70, Introduction). Thus allowing the culturing to take place in the preferred range disclosed by Zhu of about 60 to 100 mmHg would be an obvious technique to use in the method of Heidenmann.
Applicant argues that the Zhu method is directed to measuring pCO2 in production cultures and cannot be applied to seed cultures. 
This is not found persuasive. Heidenmann is silent with regard to a cell culture pCO2 level, but do indicate that they have the capability of measuring it in the cell culture. Thus Zhu are a source for a starting point for optimizing the pCO2 in cell cultures in general especially since there is nothing in Zhu that indicates that it cannot be applied to seed cultures that are being transferred to production cultures.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.





Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thuduppathy et al., “Process of Obtaining Glycoprotein Composition With Decreased Galactosylation Content”, WO 2014/170866.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632